        CASE 0:20-cv-02148-JRT-DTS Doc. 51 Filed 03/04/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 ROBERT ZAJAC,
                                                    Civil No. 20-2148 (JRT/DTS)
                                  Plaintiff,

 v.
                                                             ORDER
 MARIA K. STATTON et al., in their official
 capacities as members of the Minnesota
 Board of Medical Practice,

                              Defendants.




      Jacques G. Simon, 200 Garden City Plaza, Suite 301, Garden City, NJ 11530;
      and Bradley John Haddy, MINNESOTA ESQUIRE LLC, 1850 Eagle Ridge Drive,
      Suite E-102, Mendota Heights, MN 55118, for plaintiff.

      Kathleen M. Ghreichi, MINNESOTA ATTORNEY GENERAL’S OFFICE, 445
      Minnesota Street, Suite 1400, Saint Paul, MN 551001, for defendants.


      IT IS HEREBY ORDERED that the parties are to show cause on or before five (5)

days from the date of this Order why the Court should not unseal the Court’s February

24, 2021 Memorandum Opinion and Order (Docket No. 49) and to specify any portion of

it warranting redaction.




                                           -1-
 CASE 0:20-cv-02148-JRT-DTS Doc. 51 Filed 03/04/21 Page 2 of 2




DATED: March 4, 2021                ______s/John R. Tunheim______
at Minneapolis, Minnesota.                 JOHN R. TUNHEIM
                                               Chief Judge
                                       United States District Court




                              -2-
